Order entered October 29, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01261-CV

                       EX PARTE MICHEAL GEROD MCGREGOR

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. X-13-1459-W

                                            ORDER
       We GRANT appellant’s second motion for extension of time to file pro-se amended brief

and ORDER the brief tendered to the Clerk of the Court October 26, 2015 filed as of the date of

this order. Appellee shall file its brief no later than December 2, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE